Harwell, J.
O. S. Toney was convicted, in the criminal court of Atlanta, of the offense of selling spirituous and intoxicating-liquors and of possessing spirituous and intoxicating liquors. He obtained a certiorari which the judge of the superior court overruled. To this ruling he excepted.
*767Three deputy sheriffs, Holland, White, and Milam, testified, in substance, that they watched the defendant’s house at night and saw negroes coming therefrom; that they arrested three of these negroes and found in their possession whisky in cans; and that the negroes stated that the whisky came from defendant’s house; The officers then took the negroes to defendant’s house, and one of them stated to him that the negroes claimed to have bought the whisky from him, and asked defendant to let them search his house. Defendant refused with an oath, and .slammed the door. The'three negroes j McWhorter, Jones, and Lee, testified, in substance, that Dick Toney had notified them, or some of them, that they could purchase the whisky on this night; that they got the whisky from Dick Toney; that the whisky was in O. S. Toney’s house; that the'three sales were made in his house; and that 0. S. Toney was present and gave directions when some of the sales were made. One witness testified that Dick Toney remarked to the defendant in the presence of the witness: “This boy has not anything to put the whisky in,” and the defendant said: “Let him have two cans.” The defendant then turned to the witness and said: “If you don’t bring these cans back, it will cost me forty cents.” Another witness testified that he purchased some whisky from Dick Toney while the defendant was present, and the defendant said to witness: “Hurry up and get your stuff and get out. You are making too much noise.” According to. the testimony, some of the whisky was in a bath tub and some in tin cans in defendant’s house. The defendant introduced no evidence, and in his statement claimed that the whisky was put in his house without his knowledge, and that he had nothing to do with the measuring or selling of it. He claimed that he did not curse the officers, and that he told them that he had no whisky in his house; that his little girl was sick and he could not let them come in to search.
There were various assignments of error which the court considers it unnecessary to discuss.

Judgment affirmed.

Broyles, P. J., and Bloodworth, J., concur.